Third District Court of Appeal
                                State of Florida

                          Opinion filed June 30, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1669
                         Lower Tribunal No. 18-9086
                            ________________


                              Trandworld, Inc.,
                                 Petitioner,

                                      vs.

                             Justin Rubin, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Martin Zilber, Judge.

      Tirado-Luciano & Tirado, and Monica Tirado and Alex Tirado-Luciano,
for petitioner.

     Siegfried Rivera, and B. Michael Clark, Jr., for respondents.


Before LINDSEY, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Petition dismissed. See Fla. R. App. P. 9.100(c)(1) (providing that a

petition for certiorari must “be filed within 30 days of rendition of the order to

be reviewed”); see also Miccosukee Tribe of Indians of Fla. v. Lewis, 122

So. 3d 504, 506 (Fla. 3d DCA 2013) (dismissing untimely petition for lack of

jurisdiction).




                                        2